


EXHIBIT 10.23






VALLEY FINANCIAL CORPORATION


Stock Award Agreement




THIS AGREEMENT dated as of the ____ day of February, 2014, between VALLEY
FINANCIAL CORPORATION, a Virginia corporation (the “Corporation”), and
________________ (“Participant”), is made pursuant and subject to the provisions
of the VALLEY FINANCIAL CORPORATION 2011 STOCK INCENTIVE PLAN (the “Plan”). All
terms used herein that are defined in the Plan have the same meaning given them
in the Plan.


1.    Award of Stock. Pursuant to the Plan, the Corporation, on January 30, 2014
(the “Award Date”), granted Participant ----________ shares of Common Stock (the
“Stock”), subject to the terms and conditions of the Plan and subject further to
the terms and conditions set forth herein.


2.    Vesting. Participant’s interest in the shares of Stock shall be
transferable and nonforfeitable (“Vested”) as of the Award Date


3.    Shareholder Rights. Participant will have all the rights of a shareholder
of the Corporation with respect to the Stock, including the right to receive
dividends on and to vote the Stock.


4.    Custody of Certificates. The Corporation shall deliver to Participant the
stock certificates evidencing the Common Stock as soon as practicable after the
Award Date.


5.    Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof or the Plan may entitle Participant to a fractional
share, such fraction shall be disregarded.


6.    Taxes. The Corporation shall have the right to retain and withhold from
any award of the Stock, the amount of taxes required by any government to be
withheld or otherwise deducted and paid with respect to such award. The
Corporation may retain and withhold a number of shares of the Stock having a
Fair Market Value as of the Award Date that is not less than the amount of such
taxes, and cancel in whole or in part any such shares so withheld, in order to
satisfy the Corporation’s withholding obligations.


7.    No Right to Continued Employment. This Agreement does not confer upon
Participant any right with respect to continued employment by the Corporation,
nor shall it interfere in any way with the right of the Corporation to terminate
Participant’s employment at any time.


8.    Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.


9.    Conflicts. In the event of any conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall govern.


10.    Participant Bound by Plan. Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.


11.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Corporation.


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed on
its behalf, and the Participant has affixed his signature hereto.














--------------------------------------------------------------------------------




VALLEY FINANCIAL CORPORATION




By                    


                    
Printed Name


______________________________
Title




PARTICIPANT




                    
[NAME]






                    
Date




